Case: 1:19-cv-00366-KLL Doc #: 24 Filed: 04/15/20 Page: 1 of 2 PAGEID #: 68

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
DEMARCO TUNSTILL, et al., :  CASENO.: 1:19CV00366
Plaintiffs, : Magistrate Judge Karen L. Litkovitz
V. .
CITY OF CINCINNATI, ORDER

Defendant.

 

This matter is before the Court upon the parties’ Joint Motion for Court Approval
of Settlement and the telephonic hearing on the motion held on April 15, 2020. The Joint Motion
asks the Court to approve as fair and reasonable the proposed settlement of this case

as memorialized in the parties’ Settlement Agreement (the “Settlement Agreement”).

The Court finds that the proposed settlement is fair, reasonable, and eliminates the cost and
uncertainty of further litigation of Plaintiffs’ claims, including Plaintiffs’ unpaid overtime claims.
The settlement satisfied the standard for approval of settlements under §16(b) of the Fair Labor
standards Act, 29 U.S.C. § 216(b), and resolves the potential for a bona fide dispute under the

FLSA and/or applicable Ohio law.

Accordingly, having reviewed the Settlement Agreement and the pleadings and papers on
file in this case, and for good cause established therein, the Court enters this Order approving the
settlement of this matter, including the settlement payments, as such terms are set forth in the

parties’ Settlement Agreement.

The Court expressly and explicitly retains jurisdiction to enforce the settlement agreement

of the parties.
Case: 1:19-cv-00366-KLL Doc #: 24 Filed: 04/15/20 Page: 2 of 2 PAGEID #: 69

IT IS SO ORDERED.

Date:__ 4/15/2020 Foun K RethevP_

UNITED STATES MAGISTRATE JUDGE

 
